Citation Nr: 1020766	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to VA death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1966 to October 1967, to include active 
duty in the county of Vietnam from September 1966 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision and an April 
2005 decision letter of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois. 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The appellant's countable annual family income for a 
surviving spouse with no dependents, minus unreimbursed 
medical expenses, exceeds the maximum annual pension rate 
(MAPR) for death pension benefits for all periods relevant to 
her current claim.

2.  The Veteran did not have a claim pending at the time of 
his death.


CONCLUSIONS OF LAW

1.  The appellant's countable income precludes her from 
receiving any pension benefits.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2009).

2.  The criteria for establishing a claim for entitlement to 
accrued benefits are not met.  38 C.F.R. § 3.1000(d)(5) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the appellant in January 2005.  That letter advised 
the appellant of the information necessary to substantiate 
her claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the appellant's claims are 
precluded as a matter of law, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The Board further notes that Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132.  In this case, although the RO provided notice 
and assistance to the claimant, "VCAA" compliant notice is 
not required here because the issues presented involve claims 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  For these reasons, the 
Board concludes any defect with respect to notice of 
assistance is moot and no further notification or development 
of evidence is required.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death." 38 C.F.R. § 
3.1000 (c).  In this case, the appellant's claim was timely 
filed.

The facts in this case are undisputed.  The Veteran died on 
August [redacted], 2004 from a brain tumor.  Prior to his death, the 
appellant claims the Veteran, in his own handwriting, filled 
a claim form seeking entitlement to service connection for a 
brain tumor and for residuals of malignant melanoma of the 
back.  The claims form was dated July 30, 2004.  Regrettably, 
the form was not mailed and received by the VA until August 
[redacted], 2004, two days after the Veteran's death. 

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is 
defined as "a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death."  38 
C.F.R. § 3.1000(d)(5) (emphasis added).  Regrettably, the 
Veteran's claim was not filed until two days after his death.

The appellant claims the Veteran filled out the claims form 
well before his date of death and gave the paperwork to his 
VA service representative.  Unfortunately, there simply is no 
evidence of a claim filed prior to the Veteran's death.  
Accordingly, the appellant's claim to accrued benefits must 
fail as a matter of law.  Id.

In sum, the Board finds that basic eligibility to receive VA 
accrued benefits is not warranted by law. The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has heard the appellant's contentions, and is 
greatly sympathetic to her position. The appellant's 
arguments and the law have been considered in the most 
favorable light possible, but for the reasons described 
above, the benefits sought with regard to her accrued 
benefits claim are simply precluded by law. The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992) citing Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

VA Death Pension

Death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as 
the Veteran served for the required period of time during 
wartime subject to certain income limitations. See 38 
U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2009).

Basic entitlement exists if, among other things, the 
surviving spouse's income is not in excess of the applicable 
MAPR specified in 38 C.F.R. § 3.23 as changed periodically 
and reported in the Federal Register. See 38 U.S.C.A. § 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), 
(b), (d)(5) (2009). The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 
3.23. The MAPR is revised every December 1st and is 
applicable for the following 12-month period. The MAPR shall 
be reduced by the amount of the countable annual income of 
the surviving spouse. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.23(b) (2009). Fractions of dollars will be disregarded 
in computing annual income. 38 C.F.R. § 3.271(h).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included during the 12 month annualization period in which 
received, except for listed exclusions. 38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a). SSA income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
child in the custody of the surviving spouse. In fact, the 
surviving spouse's annual income includes the annual income 
of the surviving spouse and the Veteran's children in her 
custody. 38 C.F.R. § 3.23(d)(5). Such incomes are therefore 
included as countable income. Unreimbursed medical expenses 
in excess of 5 percent of the MAPR, which have been paid, may 
be excluded from a surviving spouse's income for the same 12-
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272(g)(2)(iii). In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred. In 
addition, they must be out-of-pocket expenses, for which the 
surviving spouse received no reimbursement, such as through 
an insurance company. However, medical insurance premiums 
themselves, as well as the Medicare deduction, may be applied 
to reduce countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a). Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout 
an entire 12-month annualization period, will be counted as 
income during the 12-month annualization period in which it 
is received or anticipated. 38 C.F.R. § 3.271(a)(1). 
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income. 38 
C.F.R. § 3.271(c). The amount of any nonrecurring countable 
income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

The appellant filed her claim for VA death pension benefits 
in November 2004.  As of December 1, 2003, the MAPR as to 
death pension for a surviving spouse without a dependent 
child was $6,634. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0206.htm).  
Five percent of this amount is $331. 

Currently, as of December 1, 2007, the MAPR as to death 
pension for a surviving spouse without a dependent child is 
$7,498.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B; (http://www.vba.va.gov/bln/21/Rates/pen0207.htm). Five 
percent of this amount is $375. 

Again, the appellant filed her claim for nonservice-connected 
death pension benefits in November 2004. Therefore, the Board 
must calculate her family income for the initial 12 month 
annualization period after November 2004. See 38 C.F.R. § 
3.271(a).

With regard to income, the appellant indicated on her claim 
form that she receives $1,432.00 of monthly wages for a total 
of $17,184 earnings per year.  She further indicated the 
Veteran's funeral and burial expenses paid by her totaled 
$3000.  The appellant has not indicated any change in her 
income other than to indicate the Veteran's medical bills are 
still forthcoming. 

Accepting the appellant's own claimed annual income, which 
she indicates is over $17,000, it is undoubtedly clear that 
the appellant's yearly income far surpasses even the most 
current MAPR of $7,498.

With regard to expenses, again the appellant claims she paid 
about $3,000 worth of burial and funeral fees as well as 
other medical expenses.  Even taking into account this entire 
amount, the appellant's yearly income is still well above the 
MAPR limit. 

The Board finds noteworthy that there are other factors 
regarding whether an appellant is entitled to VA death 
pension.  These factors, however, need not be discussed here 
because as explained above, the appellant's claim is barred 
as a matter of law. 

The Board is sympathetic to the surviving spouse's claim and 
her particular circumstances. But the surviving spouse's 
countable income must be less than the annual death pension 
rate determined by law. VA is bound by the applicable law and 
regulations as written. 38 U.S.C.A. § 7104(c). Here, her 
countable income was in excess of the applicable pension rate 
for death pension. Therefore, the surviving spouse would not 
be legally entitled to death pension benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

The Veteran died on August [redacted], 2004 from a malignant brain 
tumor, specifically glioblastoma multiforme.  The appellant 
claims the Veteran's brain tumor was caused as a result of 
Agent Orange exposure during his service in Vietnam.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

With respect to cause of death claims, the VCAA requires the 
VA to make "reasonable efforts" to provide assistance if 
requested, to include obtaining a medical opinion.  See 38 
U.S.C.A. § 5103(a)(2); Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008).  The VA is excused from this obligation only when 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103(a)(2).

In this case, it is undisputed that the Veteran served in the 
country of Vietnam from September 1966 to October 1967 and, 
therefore, exposure to Agent Orange is presumed.  See 38 
C.F.R. § 3.307(a)(6).

The Veteran's private medical records from July 2004 to 
August 2004 and death certificate, however, indicate the 
Veteran's demise was due to a malignant neoplasm of the 
brain, specifically glioblastoma multiforme.  This disorder 
is not a condition presumptively linked to Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).

In support of her claim, however, the appellant submitted 
multiple medical studies and articles indicating a 
relationship found between Vietnam War Veterans and incidents 
of brain tumors.  These articles do not discuss glioblastoma 
multiforme specifically, nor are they in relation to the 
specific facts of this case, so they cannot alone support the 
appellant's claim.  See Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding medical 
literature and other generic texts, which do not address the 
facts in a particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality). 

In light of the Veteran's presumptive exposure to Agent 
Orange while in the military, however, the articles supplied 
by the appellant raise a "reasonable possibility" of 
substantiating the claim and, therefore, the Board concludes 
the VA is under obligation to obtain a medical opinion to 
opine the likelihood the Veteran's cause of death is related 
to Agent Orange exposure or any other incident of his 
military service.
	
The Board further notes the duty to assist with regard to 
cause of death claims was amended during the pendency of this 
appeal.  Specifically, the U.S. Court of Appeals for Veterans 
Claims (Court) held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that, unlike a claim to reopen, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a non-detailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  Corrective action 
is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant 
with corrective VCAA notice as to the 
claim of service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 
1310.  Specifically, the notice must 
include a statement of the conditions the 
Veteran was service-connected for at the 
time of his death and an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007). 

2.  Obtain an appropriate VA medical 
opinion to ascertain the likelihood that 
the Veteran's immediate cause of death, 
listed as malignant neoplasm of the brain 
on his death certificate and diagnosed as 
glioblastoma multiforme within private 
treatment records, could be related to his 
military service, to include exposure to 
Agent Orange herbicides.  

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on 
whether the Veteran's cause of death, 
namely glioblastoma multiforme, was caused 
by, aggravated by or otherwise 
etiologically related to in-service Agent 
Orange exposure or any other incident of 
his military service.

The examiner(s) must resolve any 
conflicting medical evidence specifically 
addressing the content of the medical 
studies supplied by the appellant 
suggesting a possible link between 
herbicide exposure and brain tumors.

It would be helpful if the examiner(s) 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  The RO should then readjudicate the 
appellant's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


